Citation Nr: 0503259	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  02-00 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for a pilonidal 
cyst, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for 
blepharoconjunctivitis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation for lesions of the 
axillae, neck, shoulders, buttocks, left forearm and groin, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel

INTRODUCTION

The appellant served on active duty in the United States Army 
from May 1967 to March 1970.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a February 
2001 rating decision issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Board notes that the report of the VA medical examination 
conducted in September 2003 indicates that the appellant 
currently suffers from bilateral tinea pedis that the 
examiner referred to as "service connected."  This 
disability has not been included as part of the service-
connected skin lesions by the RO.  Because the examiner's 
comment implicitly raises a question of entitlement to 
service connection, this issue is referred to the RO for 
appropriate action.

The Board also notes that the appellant has submitted a claim 
of entitlement to an increased evaluation for his service-
connected back disability, as well as claims of service 
connection for multiple myeloma and bladder cancer secondary 
to Agent Orange exposure.  These claims are also referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The appellant's pilonidal cyst is manifested by recurrent 
draining and a six-inch by two-inch scarred area.  

2.  The appellant's pilonidal cyst has not manifested 
constant exudation or itching or extensive lesions, and 
marked disfiguration has not been shown.

3.  There is no objective medical evidence of any chronic 
trachomatous conjunctivitis or impaired visual acuity due to 
the service-connected conjunctivitis.

4.  The appellant's multiple skin lesions disability is 
manifested by repeated recurrences of repugnant abscesses in 
the groin area, the back of the neck and the axillae with 
extensive draining and some crusting, and fevers, as well as 
the need for multiple courses of antibiotics and 
recommendations for systemic therapy.

5.  The multiple skin lesions do not cover more than 40 
percent of the entire body or more than 40 percent of exposed 
areas affected, and have not required constant or near-
constant systemic therapy such as corticosteroid or other 
immunosuppressive drugs during the previous 12-month period.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for the pilonidal cyst have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 4.10, 4.20 (2004); 
38 C.F.R. § 4.118, Diagnostic Codes 7804, 7805, 7806 (in 
effect prior to and from August 30, 2002).

2.  The criteria for an evaluation in excess of 10 percent 
for blepharoconjunctivitis have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.159, 4.1, 4.2, 4.7, 4.10, 4.84a, 
Diagnostic Code 6018.

3.  The criteria for a 50 percent evaluation for the lesions 
of the axilla, neck, shoulders, buttocks, left forearm and 
groin have been approximated.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
3.159, 4.1, 4.2, 4.7, 4.10, 4.20, 4.31 (2004); 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, 7816 (in effect prior to and 
from August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his pilonidal cyst, 
blepharoconjunctivitis and multiple skin lesion disabilities 
are more severely disabling than reflected by the current 
evaluations.

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Disability evaluations are determined by the application of 
a schedule of ratings that is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether they were raised by the appellant or not, as well as 
the entire history of the veteran's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a 
current rating which accurately reflects all elements of 
disability, including the effects on ordinary activity.  
38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25.  One exception to this 
general rule, however, is the anti-pyramiding provision of 
38 C.F.R. § 4.14, which states that evaluation of the "same 
disability" or the "same manifestation" under various 
diagnoses is to be avoided.  In Esteban v. Brown, 6 Vet. App. 
259 (1994), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter Court) held that the 
described conditions in that case warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same 
disability" or the "same manifestation" under 38 C.F.R. 
§ 4.14.  Esteban, at 261.  The critical element cited was 
"that none of the symptomatology for any one of those three 
conditions [was] duplicative of or overlapping with the 
symptomatology of the other two conditions."  Id. at 262.

The Board notes that the regulations for the evaluation of 
skin disabilities were revised effective on August 30, 2002.  
See 67 Fed. Reg. 49590-49599 (July 31, 2002) and corrections 
in 67 Fed. Reg. 58448-58449 (Sept. 16, 2002).  The Court has 
stated that where the law or regulation changes during the 
pendency of a case, the version most favorable to the veteran 
will generally be applied.  See West v. Brown, 7 Vet. App. 70 
(1994); Hayes v. Brown, 5 Vet. App. 60 (1993).  In the 
instant case, the Board will consider whether the appellant 
is entitled to a higher rating under either the old or the 
new regulations for the period from August 30, 2002 onward; 
prior to that date, only the old regulations are applicable.  
See VAOGCPREC 3-2000 (April 10, 2000).

Under the regulatory scheme in effect prior to August 30, 
2002, the appellant's pilonidal cyst was evaluated under 
38 C.F.R. § 4.118, Diagnostic Code 7806, as analogous to the 
skin condition eczema; the multiple skin lesions were 
evaluated under Diagnostic Code 7816, psoriasis, which in 
turn was rated as eczema.  Under Diagnostic Code 7806, eczema 
with exfoliation, exudation or itching, if involving an 
exposed surface or extensive area, warrants a 10 percent 
evaluation.  If it is accompanied by exudation or constant 
itching, extensive lesions, or marked disfigurement, a 30 
percent evaluation is for assignment.  Eczema with ulceration 
or extensive exfoliation or crusting, and systemic or nervous 
manifestations, or if exceptionally repugnant warrants a 50 
percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7806.  

Under the regulations for the evaluation of skin 
disabilities, effective on August 30, 2002, infections of the 
skin not listed elsewhere (including bacterial, fungal, 
viral, treponemal and parasitic diseases) are to be rated as 
disfigurement of the head, face or neck (Diagnostic Code 
7800), scars, (Diagnostic Codes, 7801, 7802, 7803, 7804 or 
7805) or dermatitis or eczema (Diagnostic Code 7806), 
depending upon the predominant disability.  38 C.F.R. 
§ 4.118, Code 7820.  

Dermatitis or eczema of less than 5 percent of the entire 
body or less than 5 percent of exposed areas affected, and no 
more than topical therapy required during the past 12-month 
period will be rated at zero percent.  

Dermatitis or eczema with at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected, or requiring 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of less 
than 6 weeks during the past 12-month period will be rated 10 
percent.  

Dermatitis or eczema of 20 to 40 percent of the entire body 
or 20 to 40 percent of exposed areas affected, or requiring 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of 6 weeks or 
more, but not constantly, during the past 12-month period 
will be rated 30 percent.  

Dermatitis or eczema with more than 40 percent of the entire 
body or more than 40 percent of exposed areas affected, or 
requiring constant or near-constant systemic therapy such as 
corticosteroid or other immunosuppressive drugs during the 
past 12-month period will be rated 60 percent.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.  

Under Diagnostic Code 7816, the same criteria apply when 
rating psoriasis as those listed above for eczema.



A. Medical evidence

The appellant underwent a VA skin examination in December 
2000; he complained of multiple boils and skin infections on 
his axillae, neck, scrotum, and groin area.  He reported that 
he had been hospitalized two years previous for a scrotal 
abscess.  On physical examination, the examiner noted 
multiple previous scars on the posterior neck, on the axillae 
and on the inguinal areas.  There was an area of induration 
in the scrotal area.  The examiner also noted scars on the 
buttocks from previous infections.  

Review of the private medical evidence of record reveals that 
the appellant underwent a surgical procedure to incise and 
drain a scrotal abscess in February 1999; the admission note 
describes the abscess as massive with induration and 
mucopurulent discharge.  In July 2000, the appellant had an 
abscess in his left armpit and on his left scrotum.  In 
September 2000, he had a lesion in the right groin area that 
drained purulent material and ruptured itself.  In February 
2001, the appellant had to undergo the same sort of surgery 
as in 1999 for multiple scrotal abscesses.  Each abscess was 
releasing purulent drainage.  

Review of the VA medical evidence of record reveals that, in 
March 2000, both eyes demonstrated chronic conjunctivitis 
with some blepharitis.  The extremities were said to be 
unremarkable.  The assessment was chronic conjunctivitis, 
history of psoriasis and history of recurrent pilonidal cyst.  
In October 2000, the appellant was afforded a consultation 
for a boil in his groin.  It was noted that the appellant had 
had many skin infections such as recurrent pilonidal cysts 
with multiple surgeries and skin rash.  The scrotal boil was 
noted to have recurred despite recent treatment with Keflex.  
On physical examination, there was a slightly tender 
induration in the lower part of the scrotum.  There was also 
a skin lesion on the left forearm with a dry crust and some 
satellite spots.  A note dated in the first part of November 
indicated that the appellant had had multiple abscesses of 
the scrotum and that he still had an infection.  A week 
later, after a 14-day course of Cipro, the appellant 
complained of draining boils in his groin area, as well as a 
swollen right testicle.  A month later, the appellant was 
still on Cipro.  He was noted to have chronic skin infections 
resulting in carbuncles, draining abscesses and a draining 
pilonidal cyst.  In January 2001, the scrotum demonstrated an 
open area with a lot of induration.  There was a bloody 
exudate.

In November 2001, the appellant was treated for an infected 
cyst on his right neck that was swollen and puffy for 
approximately five inches around the area.  Keflex was 
prescribed.  In January 2002, the appellant was noted to 
still have a lot of draining from his pilonidal cyst.  He 
reported a groin cyst.  At the end of January, the neck boil 
drained and then crusted over.  In February 2002, the left 
testicle was noted to be extremely swollen, hot and tender 
with a small area of pus-like discharge.  In March 2002, the 
pilonidal cyst was draining, as was the left scrotum; the 
appellant also had severe gingivitis.  

The appellant underwent another VA skin examination in 
September 2003; the examiner reviewed the claims file.  The 
appellant complained of multiple boils and skin infections.  
On physical examination, there were multiple previous scars 
on the posterior neck and axillae and inguinal areas.  There 
was an area of induration in the scrotal area.  There were 
also scars on the buttocks from previous infections.  Color 
slides were taken and are of record.  Sinus tracts were noted 
on the right posterior neck, the axillae, and the sternum.  
The lesions in the right axilla were draining.  There was a 
draining cyst on the left scrotum.  The entire scrotum was 
covered with scarred sinus tracts.  There was a six-inch by 
two inch scarred area over the buttocks including the gluteal 
cleft with some drainage of pus.  There were multiple small 
scars on the left forearm.  There were guttate scaly plaques 
consistent with psoriasis on the left forearm, as well as a 
fresh lesion on the right arm.  The examiner estimated that 
the total body surface area covered by some sort of service-
connected skin lesion was about 15 percent.  The scrotal area 
was noted to be one that caused major impairment affecting 
the appellant's employability.  The examiner thought the 
scrotal eruption might be controlled with extreme palliative 
surgery, although this would not be curative.  The examiner 
also thought that the appellant might be a candidate for 
experimental modalities of therapy such as total body 
electron beam and the biological agent Remicade, although the 
latter would have immunosuppressive side effects.



B. Analysis: pilonidal cyst disability

The appellant has been assigned a 10 percent disability 
evaluation for his pilonidal cyst that the RO has rated under 
Diagnostic Code 7899-7806.  

As previously noted, under the regulatory scheme in effect 
prior to August 30, 2002, under 38 C.F.R. § 4.118, Diagnostic 
Code 7806, eczema with exfoliation, exudation or itching, if 
involving an exposed surface or extensive area, warrants a 10 
percent evaluation.  If it is accompanied by exudation or 
constant itching, extensive lesions, or marked disfigurement, 
a 30 percent evaluation is for assignment.  Eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or if exceptionally repugnant 
warrants a 50 percent evaluation.  38 C.F.R. § 4.118, 
Diagnostic Code 7806.

In this case, the appellant's pilonidal cyst area has been 
clinically noted to be draining on several occasions.  In 
November 2000, he was noted to have chronic skin infections 
resulting in a draining pilonidal cyst, among other things.  
In January 2002, the appellant was noted to still have a lot 
of draining from his pilonidal cyst.  The September 2003 VA 
examiner observed a six-inch by two inch scarred area over 
the buttocks including the gluteal cleft with some drainage 
of pus.  The Board finds that this disability does not more 
nearly approximate the symptomatology required for the 30 
percent evaluation in that while the appellant's pilonidal 
cyst is accompanied by exudation, the lesion is not 
extensive.  The area involved is 12 square inches at most.  
In addition, the color photographs of record do not reveal 
marked disfigurement.  Likewise, ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations have not been clinically demonstrated.

Turning to the pertinent regulations in effect since August 
2002, the appellant's pilonidal cyst does not cover 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected, nor has the condition required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of 6 weeks or more, but not 
constantly, during the past 12-month period.  Therefore, a 30 
percent evaluation is not warranted.  

Finally, there is no basis for assigning a separate rating 
for the scarring of this area.  The scar is at most 12 square 
inches, and which there has been some draining, the draining 
or exudation is contemplated by the 10 percent rating already 
in effect under Diagnostic Code 7806.  Additionally, the scar 
has not been shown to be unstable or painful.  38 C.F.R. 
§ 4.118 (2002); 38 C.F.R. § 4.118 (2004).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
claim.  Since the preponderance of the evidence is against 
the increased rating claim, the benefit-of-the-doubt doctrine 
does not apply.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).

C. Analysis: blepharoconjunctivitis disability

Under 38 C.F.R. § 4.84a, Diagnostic Code 6017, active, 
chronic, trachomatous conjunctivitis is rated for impairment 
of visual acuity, with a minimum 30 percent rating assigned 
if there is active pathology.  A noncompensable rating is 
assigned when healed, if there are no residuals.  Under 
Diagnostic Code 6018, a 10 percent rating is warranted for 
other, active, chronic conjunctivitis with objective 
symptoms.  A noncompensable rating is assigned when healed, 
if there are no residuals.

After applying the above criteria to the facts in this case, 
the Board finds that a rating in excess of 10 percent is not 
warranted.  As noted, the RO has rated the appellant's 
conjunctivitis as 10 percent disabling under Diagnostic Code 
6018, effective in September 1986.  Ten percent is the 
maximum schedular evaluation available when there is evidence 
of active conjunctivitis.  

The Board has also considered whether the appellant is 
entitled to a compensable rating under another applicable 
Diagnostic Code.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  While the March 2000 VA outpatient treatment note 
indicated the existence of chronic conjunctivitis, there is 
absolutely no indication in the evidence of record of a 
diagnosis of active trachomatous conjunctivitis; thus, the 
provisions of Diagnostic Code 6017 are not for application.

In addition, there is no competent medical evidence that the 
appellant suffers from decreased visual acuity that is 
etiologically due to the service-connected disability.  There 
is no competent medical opinion of record that the 
appellant's service-connected conjunctivitis has caused any 
visual loss.  Pursuant to regulation, the Board may not 
consider manifestations not resulting from service-connected 
disease or injury in rating the service-connected disability.  
38 C.F.R. § 4.14.

In view of the foregoing, the Board is unable to identify a 
basis on which to grant an evaluation in excess of 10 percent 
for conjunctivitis.  Since the preponderance of the evidence 
is against this claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).

D. Analysis: multiple skin lesions disability

The appellant has been assigned a 30 percent disability 
evaluation for his multiple lesions that the RO has rated 
under Diagnostic Code 7816, psoriasis.  

As previously noted, under the regulatory scheme in effect 
prior to August 30, 2002, under 38 C.F.R. § 4.118, Diagnostic 
Code 7816, psoriasis, is to be evaluated the same as 
Diagnostic Code 7806, eczema.  Eczema accompanied by 
exudation or constant itching, extensive lesions, or marked 
disfigurement warrants a 30 percent evaluation.  Eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or if exceptionally repugnant 
warrants a 50 percent evaluation.  This is the maximum 
schedular evaluation available under this code.  38 C.F.R. 
§ 4.118, Diagnostic Code 7806.

Review of the medical evidence of record reveals that the 
appellant has suffered from repeated abscesses of the skin 
lesions of his groin, axillae and on the back of his neck.  
These abscesses are equivalent to ulceration, particularly in 
light of the fact that the appellant's symptomatology 
includes multiple draining sinus tracts in the affected 
areas.  Some of these lesions have required surgical 
irrigation and drainage; the appellant has also undergone 
multiple courses of antibiotics for infected abscesses and 
associated fevers.  

The Board finds that the appellant's lesions more closely 
approximate the criteria for 50 percent evaluation, as 
opposed to the currently assigned 30 percent evaluation.  The 
appellant suffers from ulceration with crusting and the color 
photographs of record reveal that the lesions are repugnant.  
It is also apparent that the appellant's skin condition has 
some aspects of a systemic condition in that he has to take 
repeated courses of antibiotics for fevers and infections and 
in that he is a candidate for extreme palliative surgery, as 
well as for the experimental systemic modalities of total 
body electron beam and the biological agent Remicade (known 
for it immunosuppressive action).  Although his symptoms and 
required treatment do not exactly match the criteria for the 
50 percent rating, they are best approximated by these 
criteria.  38 C.F.R. § 4.7.

While 50 percent is the highest schedular evaluation 
available under the regulations in effect prior to August 30, 
2002, the Board has also considered the possibility of a 
still higher rating pursuant to the regulations in effect as 
of August 30, 2002.  The next higher 60 percent rating 
requires involvement of more than 40 percent of the entire 
body or more than 40 percent of exposed areas, or constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs during the past year.  Neither 
is shown; therefore, a rating in excess of 50 percent is not 
warranted.

E.  Extraschedular consideration

Notwithstanding the above discussion, a rating in excess of 
the assigned schedular evaluations for the disabilities at 
issue may be granted when it is demonstrated that a 
particular disability presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).

The Board finds no evidence that any of the appellant's 
service-connected disabilities addressed above has presented 
such an unusual or exceptional disability picture at any time 
as to require consideration of an extraschedular evaluation 
pursuant to the provisions of 38 C.F.R. § 3.321(b).  The 
schedular rating criteria are designed to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1.

The Board finds that there is no evidence that the schedular 
evaluations in this case are inadequate.  As discussed above, 
the manifestations required for higher ratings have not been 
shown in this case.  The Board further finds that no evidence 
has been presented suggesting an exceptional disability 
picture with respect to any one of the disabilities analyzed 
in this case.  The appellant has not required any 
hospitalization for either the pilonidal cyst or the 
conjunctivitis, and he has only had to undergo a few surgical 
procedures for his skin infections.  Furthermore, he has not 
demonstrated marked interference with employment.  The 
appellant has not offered any objective evidence of any 
symptoms due to any one of his service-connected disabilities 
that are not contemplated by the schedular criteria.  
Consequently, the Board concludes that referral of this case 
for consideration of the assignment of extraschedular ratings 
is not warranted.  See Floyd v. Brown, 8 Vet. App. 88, 96 
(1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  
(When evaluating a rating claim, it is well established that 
the Board may affirm an RO's conclusion that a claim does not 
meet the criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a 
conclusion on its own.)

F. Veterans Claims Assistance Act of 2000

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
the regulations implementing this law are applicable to all 
claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  VAOPGCPREC 7-2003.

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The appellant was notified of the information 
necessary to substantiate his increased rating claims.  The 
appellant was notified of the information necessary to 
substantiate his claims by means of the discussions in the 
December 2001 Statement of the Case (SOC) and the December 
2002, January 2003, and May 2004 Supplemental Statements of 
the Case (SSOC), and a September 2003 letter.  In addition, 
the December 2002 SSOC included the text of 38 C.F.R. 
§§ 3.159, while the new Diagnostic Codes 7800, 7806 and 7816 
were provided in the SSOC of May 2004.  The appellant was 
told of all that VA would do and had done, and he was 
instructed as to what he needed to do.  Therefore, VA has no 
outstanding duty to inform the appellant. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 45,620, 
45,630-31 (Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(c), (d)).  Here, the appellant was afforded VA 
medical examinations and his VA medical records have been 
associated with the claims file.  Pertinent private medical 
records have also been associated with the claims file.  The 
appellant was informed about the provisions of 38 C.F.R. 
§ 3.159 in the December 2002 SSOC.  The RO sent the appellant 
a letter in September 2003 that described VA's duties 
pursuant to the VCAA, including performing development 
regarding medical records.  The appellant did not provide any 
information to VA concerning treatment records that he wanted 
the RO to obtain for him that were not obtained.  The 
appellant did not thereafter submit any additional evidence.  
The appellant was given more than one year in which to submit 
evidence after the RO gave him notification of his rights 
under the VCAA.  Therefore, there is no duty to assist that 
was unmet.


ORDER

An evaluation in excess of 10 percent for a pilonidal cyst 
disability is denied.

An evaluation in excess of 10 percent for 
blepharoconjunctivitis is denied.

An evaluation of 50 percent for the skin lesions of the 
axillae, neck, shoulders, buttocks, left forearm and groin is 
granted, subject to applicable regulatory provisions 
governing payment of monetary awards.



________________________________
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


